Citation Nr: 1508498	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected bilateral flat feet.

2.  Entitlement to service connection for a back disability, claimed as secondary to service-connected bilateral flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a July 2011 VA examination, the Veteran indicated that he had been receiving disability benefits from the Social Security Administration (SSA) for approximately the past twenty years.  VA has a duty to attempt to obtain SSA records when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  These records should be obtained and associated with the claims file.  There is also an indication that the Veteran was hospitalized at a VA hospital in June 2013.  These records should be obtained.  

Remand is also necessary to obtain an addendum as to the etiology of the Veteran's low back and bilateral knee disabilities.  VA afforded the Veteran examinations of the knees and low back in July 2011 and the medical examiner determined that his bilateral knee disability is not the direct or proximate result of his service-connected flat feet.  The examiner also determined that the Veteran's low back disability is less likely as not secondary to his flat feet condition.  However, the examiner did not address the question of aggravation.  On further review, the Board observes in-service medical evidence that must be addressed and reconciled by the examiner prior to analyzing the merits of the claim.




Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2.  Obtain all VA treatment records from 2011 to the present, to specifically include any records from a hospitalization in June 2013.  

3.  After obtaining the above, return the claims file to the examiner who performed the July 2011 VA examination (or another suitable VA examiner if the identified examiner is unavailable) and request an addendum as to etiology of the Veteran's low back and bilateral knee disabilities.

Although a review of the complete claims file is imperative, the examiner's attention is called to the following:

*A March 1966 pre-induction examination report showing normal clinical evaluation of the spine and lower extremities.

*An August 1966 letter authored by J.D. Fletcher, D.S.C., in which he stated that he had treated the Veteran for the past three months for pes valgus of both feet.  He noted that this weakness caused the Veteran to have severe tiring in his feet and legs after being on them for a short while.  He also stated that it is very doubtful that the Veteran would be able to withstand the activity required of him in military service. 

*A February 1967 STR showing an impression of low back syndrome, and complaints approximately one week prior of flat feet pain.  

*The September 1968 separation examination report, showing normal evaluation of the spine and lower extremities.

* The July 2011 VA examination report and etiology opinion.

* The Veteran's statements in his May 2012 NOD and August 2012 substantive appeal.

THEN, the examiner is asked to respond to the 
following:

 a).  Determine whether the Veteran's current bilateral knee and low back disabilities had their onset during service or are otherwise related to service.

b).  Specifically address whether any low back complaints, symptoms, or pathology prior to the Veteran's 1991 low back injury are at least likely as not (i.e., at least a 50 percent or more probability) related to his service.

c).  Clarify whether the Veteran's current bilateral knee and low back disabilities are proximately due to, or caused by, his service-connected bilateral flat feet.

d).  Determine whether the current bilateral knee and low back disabilities are chronically worsened or aggravated by service-connected bilateral flat feet.  

**The requested opinions must be reconciled with the STRs, to include Dr. Fletcher's 1966 opinion, and the Veteran's lay statements.

THE EXAMINER IS ADVISED that s/he must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

